Citation Nr: 0631136	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-20 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than 
July 18, 2002 for service connection for bilateral hearing 
loss (also known as defective hearing) and tinnitus.  

2.  Entitlement to a rating higher than 10 percent for 
bilateral hearing loss, prior to June 8, 2004, on appeal from 
the initial grant of service connection.  

3.  Entitlement to a rating higher than 20 percent for 
bilateral hearing loss, since June 8, 2004, on appeal from 
the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the February 2003 
rating decision of the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for, amongst other issues, 
bilateral hearing loss, and awarded a 10 percent rating, 
effective July 18, 2002.  The veteran disagreed with the 
initial rating and the effective date of service connection 
for bilateral hearing loss and tinnitus, and the current 
appeals ensued.   By rating decision of July 2004, the 
initial rating for bilateral hearing loss was increased from 
10 percent to 20 percent, effective June 8, 2004.  The United 
States Court of Appeals for Veterans Claims (Court) indicated 
that a claimant will generally be presumed to be seeking the 
maximum benefits allowed by law and regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1992).  Therefore, this claim is still in 
appellate status.  

A notice of disagreement was submitted in March 2003 to the 
issue of entitlement to a rating higher than 10 percent for 
tinnitus.  The veteran did not continue an appeal to this 
issue.  However, in an Informal Hearing Presentation of 
June 2006, the veteran's representative continues to raise 
the issue.  The issue is not presently before the Board and 
is not inextricably intertwined with the issues on appeal.  
See Harris v. Derwinski, 1 Vet. App, 180 (1991).  Therefore, 
it is referred to the RO for appropriate action.  

The issue of entitlement to an effective date earlier than 
July 18, 2002 for service connection for bilateral hearing 
loss (also known as defective hearing) and tinnitus being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Results of the QTC Medical Services audiometric 
examination conducted for VA in January 2003, correspond to 
Level VI hearing in the right ear and level II hearing in the 
left ear.  

2.  Results of the June 2004QTC Medical Service audiometric 
examination conducted for VA in June 2004, correspond to a 
Level V hearing in the right ear and level V in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent prior to June 8, 2004, for bilateral hearing loss are 
not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2005).  

2.  The criteria for an initial rating in excess of 20 
percent since June 8, 2004, for bilateral hearing loss are 
not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the veteran in August 2002 which 
asked him to submit certain information, and informed him of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claim.  In accordance 
with the duty to assist, the letter informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran of what he 
needed to show for a service connection claim, as well told 
the veteran to submit evidence showing that his condition had 
worsened.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was accomplished in this 
case and proper VA notice and process, was performed as to 
the claim.  The Board, therefore, concludes that to proceed 
to a decision on the merits would not be prejudicial to the 
appellant in this instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board concludes 
that since the preponderance of the evidence is not in favor 
of his claim on appeal, any question as to the appropriate 
effective date to be assigned is moot.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing but 
declined.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Initial Increased Compensation

Service connection was established for bilateral hearing loss 
by rating decision of September 2003.  A 10 percent 
evaluation was assigned, effective from July 2002.  By rating 
decision of July 2004, the veteran's bilateral hearing loss 
rating was increased from 10 percent to 20 percent, effective 
June 2004.  This evaluation has been in effect to this date.  
This is an initial rating from the grant of service 
connection.  

Fenderson v. West, 12 Vet. App. 119 (1999), distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  The Court discussed that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
Level I represents essentially normal acuity, with Level XI 
representing profound deafness.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  See 38 C.F.R. § 4.85.  

a.  prior to June 8, 2004

During this appeal period, the veteran underwent a QTC 
Medical Services audiology examination for VA purposes in 
January 2003.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
LEFT
50
50
70
85
RIGHT
60
55
75
90

Average pure tone thresholds were 64 in the left ear and 70 
in the right ear.  Speech recognition ability was 94 in the 
left ear and 80 in the right ear.  

Under the provisions of 38 C.F.R. § 4.86 for exceptional 
patterns of hearing impairment, when the puretone threshold 
at each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
heating impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  

In this regard, the right ear results in a numeral 
designation of IV under Table VI.  A higher numerical 
designation resulted from table VIa, as all four frequencies 
were 55 decibels and higher.  The Roman numeral designation 
from Table VIa for the right ear was VI.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 58 and 65 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the left ear is level II.  Level II 
hearing acuity for the left ear combined with level VI 
hearing acuity for the right ear equates to a 10 percent 
evaluation.  38 C.F.R. § 4.85, Table VII.  

Under the foregoing circumstances, there is no basis for 
assignment of an evaluation in excess of 10 percent prior to 
June 8, 2004.  There was an August 2002 audiological report 
from the Asheville Head Neck and Ear Surgeons.  The report 
showed communication difficulties indicating moderate, to 
moderately severe, and severe sensorineural hearing loss.  No 
recommendations were made for hearing aids due to the degree 
of normal level of hearing in the low and mid pitches.  This 
report was a private report and there was no Maryland CNC 
controlled speech discrimination test and therefore, could 
not be used for rating purposes.  See 38 C.F.R. § 4.85.  The 
veteran claims that he can not hear his voice mail, must ask 
persons who speak to him to repeat most conversations, and 
believes his hearing tested in a sterile booth instead of in 
everyday conversation is not reflective of the hearing loss 
that he has.  Assignment of a specific disability evaluation 
for hearing loss is achieved by the mechanical application of 
the Rating Schedule to the numeric designations assigned, 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Unfortunately, his 
assertions cannot be considered in evaluation his current 
hearing loss.

Based on the foregoing, a rating in excess of 10 percent for 
hearing loss prior to June 8, 2004, is not warranted.  

b.	since June 8, 2004

The veteran underwent a QTC Medical Services audiology 
examination for VA purposes in June 2004.  

Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
15
20
65
65
RIGHT
20
30
70
85

Average pure tone thresholds were 41 in the left ear and 51 
in the right ear.  Speech recognition ability was 64 in the 
left ear and 72 in the right ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 60 to 66, the resulting 
numeric designation for the left ear is level V.  The 
resulting numeric designation for the right ear is level V.  
Level V hearing acuity for the left ear combined with level V 
hearing acuity for the right ear equates to a 20 percent 
evaluation.  38 C.F.R. § 4.85, Table VII.  

No other medical findings were provided during this aspect of 
the appeals period and the medical findings reflected that 
the veteran needed to seek amplification and to protect his 
hearing in noise situations.  However, as previously stated, 
the assignment of the ratings is based on the mechanical 
application of the Rating Schedule, and not solely on the 
medical findings or statements of the veteran related to his 
determination of the level of his hearing loss.  

Since June 8, 2004, the Board notes that the provisions of 38 
C.F.R. § 4.86 concerning exceptional patterns of hearing 
impairment do not apply to this aspect of the rating period 
as the medical findings do not reflect the circumstances as 
described in this regulation.  Therefore, based on all of the 
findings since June 8, 2004, the veteran does not warrant a 
rating in excess of 20 percent for bilateral hearing loss.  


ORDER

An initial rating in excess of 10 percent prior to 
June 8, 2004 for bilateral hearing loss is denied.  

An initial rating in excess of 20 percent since June 8, 2004 
for bilateral hearing loss is denied.  




REMAND

The veteran and his representative contend, in essence, that 
an effective date earlier than July 18, 2002 is warranted for 
service connection for bilateral hearing loss (also known as 
defective hearing) and tinnitus.  He maintains that he should 
have been awarded service connection for these disabilities 
shortly after service.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Additionally, this notice 
must provide the veteran notice of the type of evidence that 
is necessary for the assignment of an earlier effective date.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
earlier effective date for the disability on appeal.  

Based on the foregoing, additional development is necessary 
prior to final disposition of this claim.  Accordingly, this 
matter is REMANDED for the following:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an earlier 
effective date claim.  

2.  Readjudicate the veteran's claim for 
entitlement to an effective date earlier 
than July 18, 2002 for service connection 
for bilateral hearing loss (also known as 
defective hearing) and tinnitus, to 
include consideration of any additional 
evidence received.   If the benefits 
sought on appeal remain denied, the 
veteran should be provided a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


